NO. 12-08-00293-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ROBERT JAMES FOX,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW OF

THE STATE OF TEXAS,
APPELLEE§
	CHEROKEE COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

 On July 8, 2008, Robert James Fox filed a notice of appeal from the trial court's denial of
his application for writ of habeas corpus "as a matter of dereliction of duty."  On July 14, 2008, this
court notified Fox, pursuant to Texas Rule of Appellate Procedure 37.2, that the information
received in this appeal does not contain a final judgment or other appealable order.  Fox was further
informed that the appeal would be dismissed if the information received in the appeal was not
amended on or before July 24, 2008 to show the jurisdiction of this court.  The deadline for
amendment has passed, and Fox has neither responded to the July 14, 2008 notice or otherwise
shown the jurisdiction of this court.  Accordingly, the appeal is dismissed for want of jurisdiction. 
See Tex. R. App. P. 37.2, 44.3.
Opinion delivered July 31, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



(DO NOT PUBLISH)